
Exhibit 10.1



ASSET PURCHASE AGREEMENT

by and between

MEDIAG3, INC.

and

ADML HOLDINGS, LTD.




November 16, 2007







TABLE OF CONTENTS

 

Page

ARTICLE 1

PURCHASE OF ASSETS

1

1.1

Purchase of Assets

1

1.2

No Assumption of Liabilities

1

1.3

Purchase Price

1

1.4

Closing

1

1.5

Valuation and Allocation of Purchase Price

1

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

2

2.1

Organization and Good Standing

2

2.2

Authorization and Binding Effect of Documents

2

2.3

Absence of Conflicts

2

2.4

Consents and Notices

2

2.5

No Subsidiaries

2

2.6

Capitalization and Ownership

2

2.7

Title to Purchased Assets

3

2.8

Condition Purchased Assets

3

2.9

Contracts

3

2.10

Intellectual Property

4

2.11

Real Property

6

2.12

Financial Statements

6

2.13

Absence of Certain Changes or Events

7

2.14

Tax Matters

7

2.15

Inventory

7

2.16

Insurance

7

2.17

Employee Matters

7

2.18

Employee Benefit Plans

7

2.19

Environmental Matters

7

2.20

Export Laws

8

2.21

Litigation

8

2.22

Certain Payments

8

2.23

Compliance with Law

8

2.24

Insolvency; Conveyance

8

2.25

Broker’s or Finder’s Fees

9

2.26

Investment Representations

9

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER

10

3.1

Organization and Good Standing

10

3.2

Authorization and Binding Effect of Documents

10

3.3

Absence of Conflicts

10

3.4

Consents and Notices

10

ARTICLE 4

ADDITIONAL COVENANTS

10

4.1

Conduct of Business

10





 



-i-

 







TABLE OF CONTENTS

(continued)

 

Page




4.2

No Other Negotiations

11

4.3

Access and Information

11

4.4

Bill of Sale

11

4.5

Publicity

11

4.6

Further Assurances

11

4.7

Power of Attorney

11

4.8

Payment of Taxes

11

4.9

Transaction Costs

12

4.10

Bulk Sale Laws

12

ARTICLE 5

CONDITIONS TO CLOSE

12

5.1

Conditions for Buyer to Close

12

5.2

Conditions for Seller to Close

12

ARTICLE 6

INDEMNIFICATION AND TERMINATION

13

6.1

Survival of Representations and Warranties

13

6.2

Indemnification Procedures

13

6.3

Termination of Agreement

14

6.4

Effect of Termination

14

ARTICLE 7

GENERAL PROVISIONS

14

7.1

Attorneys’ Fees

14

7.2

Entire Agreement

14

7.3

Amendments and Waivers

14

7.4

Notices

15

7.5

Binding Effect; Third Party Benefits

15

7.6

Assignment

15

7.7

Severability

15

7.8

References and Construction

15

7.9

Governing Law

16

7.10

Counterparts

16





 



-ii-

 







ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is made effective as of November
16, 2007 by and between MediaG3, Inc., a Delaware corporation (“Buyer”), and
ADML Holdings, Ltd., a Cayman Islands corporation (“Seller”).

RECITAL

Buyer wishes to acquire from Seller certain assets and Seller wishes to convey
such assets to Buyer, under the terms and conditions of this Agreement.

Now, therefore, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

ARTICLE 1

PURCHASE OF ASSETS

1.1

Purchase of Assets.  At the Closing (as defined below) Seller will sell, assign,
convey and transfer to Buyer, and Buyer will acquire from Seller, all of
Seller’s right, title and interest in and to all Seller Intellectual Property
(as defined in Section 2.10) and the assets listed on Exhibit A attached hereto
(collectively, the “Purchased Assets”). Except for the Purchased Assets, Seller
will not sell, assign, convey or transfer any other assets of Seller.

1.2

No Assumption of Liabilities.  Buyer shall not assume or agree to pay,
discharge, or otherwise be responsible for any debt, liability, commitment, tax,
undertaking or any other obligation of Seller, whether known, unknown, absolute,
contingent or otherwise, of any nature, kind or description whatsoever, and
whether arising before or after the Closing (as defined below).

1.3

Purchase Price.  At the Closing and as consideration for the acquisition of the
Purchased Assets, Buyer agrees to issue to Seller an aggregate of six million
(6,000,000) shares of restricted common stock of Buyer (the “Shares”).

1.4

Closing.  The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by mail or facsimile at the offices of Hopkins &
Carley, A Law Corporation, 70 S. First Street, San Jose, California, 95113 on
November 19, 2007, or at such other time and place as the parties may agree.

1.5

Valuation and Allocation of Purchase Price.  The value of the consideration will
be allocated among the Purchased Assets as indicated on a schedule (the “Tax
Allocation Schedule”) to be prepared jointly by Buyer and Seller and delivered
at the Closing.  The Tax Allocation Schedule will be binding upon Buyer and
Seller. The parties agree that each will not take any position inconsistent with
this Section 1.5 in any return, report or other document submitted to any taxing
authority.





 



– 1 –

 

 










ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that the statements contained in
this Article 2 are correct and complete as of the date hereof and will be
correct and complete as of the Closing, except as specified to the contrary in
the disclosure schedule prepared by Seller and attached hereto (the “Disclosure
Schedule”). The Disclosure Schedule is arranged in Sections corresponding to the
numbered and lettered Sections contained in this Article 2.

2.1

Organization and Good Standing.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the Cayman Islands. Seller is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of its business makes such
qualification necessary, except for such failures to be so duly qualified and in
good standing that are not reasonably expected to result in a material adverse
affect on the business or assets of Seller. Section 2.1 of the Disclosure
Schedule sets forth each jurisdiction where Seller is qualified to do business.

2.2

Authorization and Binding Effect of Documents.  Seller has the full right, power
and authority to enter into this Agreement and to perform its obligations
hereunder. Seller has full corporate power and authority to own, use, license
and lease its assets and properties and to carry on its business as now
conducted and as will be conducted up to the Closing. This Agreement has been
duly authorized, executed and delivered by Seller and, subject to the due
authorization, execution and delivery by Buyer, constitutes a legal, valid and
binding obligation of Seller, except to the extent that such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement or creditors rights generally and by general
principles of equity (whether applied in a proceeding at law or in equity).

2.3

Absence of Conflicts.  The execution, delivery and performance of this Agreement
by Seller does not conflict with or violate any law, regulation, judgment,
order, or decree, or Seller’s organizational and charter documents.

2.4

Consents and Notices.  The execution, delivery and performance of this Agreement
by Seller does not require the consent, waiver, approval, permit, license,
clearance or authorization of, or any declaration or filing with, any court or
public agency or other government authority, or the consent of or notice to any
third party under any contract, arrangement or commitment to which Seller is
bound.

2.5

No Subsidiaries.  Seller has no subsidiaries and does not otherwise directly or
indirectly hold any equity, membership, partnership, joint venture or other
ownership interest in any person or entity.

2.6

Capitalization and Ownership.  Section 2.6 of the Disclosure Schedule lists
(i) the authorized capital stock and the issued and outstanding shares of
capital stock of Seller, and (ii) all shareholders of Seller and the number of
shares held by each such shareholder. All of the outstanding shares of Seller
are duly authorized, validly issued, fully paid and non-assessable. All of the
outstanding shares of Seller are free and clear of all liens, encumbrances,
security agreements, options, claims, charges, and restrictions. There are no
outstanding options, warrants, convertible securities, or other rights,
agreements, arrangements, or commitments obligating Seller, its shareholders, or
any other person or entity to issue or sell any securities or ownership
interests in Seller.





 



– 2 –

 

 







2.7

Title to Purchased Assets.  Seller has good and marketable title to the
Purchased Assets. The Purchased Assets are free and clear of restrictions on or
conditions to transfer or sale, and free and clear of liens, pledges, charges,
security interests, conditional sales agreements, encumbrances, equities,
claims, or other adverse claims or interests of any nature whatsoever.

2.8

Condition Purchased Assets.  The Purchased Assets are in good condition and
repair (except for normal wear and tear) and have been maintained in accordance
with reasonably prudent maintenance practices.

2.9

Contracts.  Section 2.9 of the Disclosure Schedule contains a true and complete
list of each of the following contracts or other arrangements to which Seller is
a party or by which any of the Purchased Assets are bound:

(a)

customer agreements;

(b)

supplier agreements;

(c)

distributor, sales representative and similar agreements that are not already
included in (a) or (b) above;

(d)

agreements, promissory notes or other instruments relating to the borrowing of
money, or the guaranty of any such obligation for the borrowing of money;

(e)

lease or rental agreements related to real property;

(f)

lease or rental agreements related to personal property;

(g)

employment, independent contractor or labor union agreements;

(h)

noncompetition agreements and any other agreements containing provisions
prohibiting or limiting the ability of Seller to engage in any business
activity;

(i)

advertising, marketing and promotional agreements;

(j)

agreements related to Seller Intellectual Property (as defined in Section 2.10);
or

(k)

contracts, arrangements or commitments between Seller, on the one hand, and any
current or former director, officer, shareholder, or affiliate of Seller, on the
other hand;

(l)

any other material agreements affecting or related to Seller’s business or the
Purchased Assets.





 



– 3 –

 

 










Each agreement listed in Section 2.9 of the Disclosure Schedule is in full force
and effect and constitutes a legal, valid and binding agreement, enforceable in
accordance with its terms. Seller and, to the knowledge of Seller, the other
parties to such agreements have performed all of their respective obligations
and conditions under such agreements. True and complete copies of such
agreements, or summaries in the case of oral arrangements, have been delivered
to Buyer.

2.10

Intellectual Property.

(a)

As used in this Agreement, “Intellectual Property Rights” means worldwide all
intellectual property, proprietary, or similar rights, including any or all of
the following and all rights in, arising out of, or associated therewith: (i)
all utility and design patents and applications therefor and all reissued
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof; (ii) all registered and unregistered copyrights,
and copyright registrations and applications; (iii) all registered and
unregistered common law trademarks, trade names, trademark applications and
registrations, and other trade symbols; and (iv) all inventions (whether
patentable or not), invention disclosures, improvements, trade secrets,
proprietary information, know how, technology and technical data, and all
documentation relating to any of the foregoing.

(b)

As used in this Agreement, “Seller Intellectual Property” means any and all
intellectual property listed on Section 2.10(c) of the Disclosure Schedule,
together with all Intellectual Property Rights contained therein and all other
Intellectual Property Rights of Seller.

(c)

Section 2.10(c) of the Disclosure Schedule (i) lists (A) all United States,
international and foreign patents and applications therefor; (B) all registered
and unregistered copyrights, and copyright registrations and applications; (C)
all registered and unregistered common law trademarks, trade names, fictitious
business names, trademark applications and registrations, and other trade
symbols, that are owned or used by Seller; and (D) all domain names registered
in Seller’s name and applications and registrations therefore; and (ii) lists
any proceedings or actions before any court of tribunal (including the United
States Patent and Trademark Office (the “PTO”) or equivalent authority anywhere
in the world) to which Seller or any subsidiary is a party and in which claims
are raised relating to the validity, enforceability, scope, ownership or
infringement of any of the Seller Intellectual Property.

(d)

To the best knowledge of Seller, except as set forth in Section 2.10(d) of the
Disclosure Schedule, each item of Seller Intellectual Property is valid and
subsisting, other than any registered trademarks indicated on Section 2.10(d) of
the Disclosure Schedule as no longer being used by Seller or any subsidiary.
 All necessary registration, maintenance and renewal fees in connection with
such Seller Intellectual Property that are or will be due for payment on or
before the Closing have been or will be timely paid and all necessary documents
and certificates in connection with such Seller Intellectual Property that are
or will be due for filing on or before the Closing have been or will be timely
filed with the relevant patent, copyright, trademark or other authorities in the
United States or foreign jurisdictions, as the case may be, for the purposes of
maintaining such Seller Intellectual Property.  Section 2.10(d) of the
Disclosure Schedule lists all actions that must be taken by Seller within 60
days of the Closing, including the payment of any registration, maintenance or
renewal fees or the filing of any documents, for the purposes of maintaining or
renewing any Seller Intellectual Property.





 



– 4 –

 

 










(e)

There are no agreements to which Seller or any subsidiary is a party that would
restrict the ability of Buyer to transfer or license Seller Intellectual
Property without restriction and without payment of any kind to any third party
immediately following the Closing.

(f)

Seller has all requisite right, title and interest in and to all of the Seller
Intellectual Property. Each item of Seller Intellectual Property is owned
exclusively by Seller and is free and clear of liens, pledges, charges, security
interests, conditional sales agreements, encumbrances, licenses, equities,
claims, or other adverse claims or interests of any nature whatsoever.

(g)

Except for trade secrets that lost their status as trade secrets upon the
release of a new product or service, upon the issuance of a patent or
publication of a patent application, or as a result of a good faith business
decision to disclose such trade secret, and except for trademarks, service
marks, slogans or similar designations that Seller or a subsidiary made a good
faith business decision to stop using, neither Seller nor any subsidiary has (i)
transferred ownership of, or granted any exclusive license with respect to, any
Seller Intellectual Property that is, or as of the time of such transfer or
exclusive license was, material to Seller or to any other person, or (ii)
permitted Seller’s or any subsidiary’s rights in any Seller Intellectual
Property that is or was at the time material to Seller to enter into the public
domain.

(h)

Seller is the exclusive owner of all Seller Intellectual Property.  The Seller
Intellectual Property includes all of the Intellectual Property Rights that are
used in or necessary to the conduct of Seller’s business as currently conducted,
and Seller possesses all technology that is used in or necessary to the conduct
of Seller’s business as currently conducted.

(i)

Other than (i) licenses for the public or open source technology listed in
Section 2.10(i) of the Disclosure Schedule and (ii) licenses for shrink-wrap
code, Section 2.10(i) lists all of the agreements under which Seller or any
subsidiary receives a license from any person of any Intellectual Property
Rights of such person or a third party, other than agreements that are not
substantially focused on the license of Intellectual Property Rights, such as
service, lease, sales or nondisclosure agreements in which the license of
Intellectual Property rights is incidental to the primary purposes of such
agreement.

(j)

Section 2.10(j) of the Disclosure Schedule lists all contracts, licenses and
agreements to which Seller or any subsidiary is a party under which Seller or
any subsidiary has granted rights under any Seller Intellectual Property to
third parties (other than rights granted to contractors or vendors to use Seller
Intellectual Property for the sole benefit of Seller).  

(k)

No third party that has licensed Intellectual Property Rights to Seller or any
subsidiary has retained sole ownership of or exclusive license rights under any
Intellectual Property Rights in any material improvements or derivative works
made solely or jointly by Seller or any subsidiary under such license.

(l)

The operation of the business of Seller as it is currently conducted does not
infringe or misappropriate any Intellectual Property Rights of any person.
 Neither Seller nor any subsidiary has received notice from any person claiming
that Seller’s business or any of Seller Intellectual Property infringes or
misappropriates any Intellectual Property Rights of any person (nor does Seller
have knowledge of any facts that constitute a reasonable basis for any good
faith claim of such infringement or misappropriation).





 



– 5 –

 

 










(m)

To the best knowledge of Seller, no person is infringing or misappropriating any
Seller Intellectual Property.

(n)

Seller has taken reasonable steps to protect Seller’s rights in confidential
information and trade secrets of Seller or provided by any other person to
Seller.

(o)

No Seller Intellectual Property is subject to any outstanding decree, order,
judgment, settlement agreement, or similar obligation binding on Seller that
restricts in any manner the use, transfer or licensing thereof by Seller or that
affects the validity, use or enforceability of such Seller Intellectual
Property.

2.11

Real Property.  Section 2.11 of the Disclosure Schedule lists all real property
owned by, leased to or leased by Seller. The zoning of each such property
permits the presently existing improvements and the continuation of the business
presently being conducted on such property. Seller has not commenced, nor has it
received notice of the commencement of, any proceeding that would affect the
present zoning classification of any such property.

2.12

Financial Statements.  Section 2.12 of the Disclosure Schedule contains an
unaudited balance sheet and income statement at December 31, 2006 and for the
year then ended  and are collectively referred to as the “Seller Financial
Statements”.

(a)

Seller Financial Statements accurately reflect the books and records of Seller
and fairly summarizes, in all respects, the results of operations of Seller
business for the periods indicated (except as may be indicated in the notes
thereto and, in the case of any interim period financial statements, subject to
normal year-end adjustments, which adjustments will not be material in amount or
significance). The Seller Financial Statements have been prepared in accordance
with United States Generally Accepted Accounting Principles consistently applied
throughout the period indicated.

(b)

Seller has no debt, liability or obligation of any nature, whether accrued,
absolute, contingent or otherwise, and whether due or to become due, that is not
reflected or reserved against in the Seller Financial Statements. Seller is not
directly or indirectly liable to or obligated to provide funds in respect of or
to guaranty or assume any obligation of any person except to the extent
reflected and fully reserved against in the Seller Financial Statements.

(c)

Seller maintains accurate books and records and internal accounting controls
which provide reasonable assurance that (i) all transactions to which Seller is
a party or by which its properties are bound are executed with management’s
authorization, (ii) the reported accountability of Seller’s assets is compared
with existing assets at regular intervals, (iii) access to Seller’s assets is
permitted only in accordance with management’s authorization, and (iv) all
transactions to which Seller is a party, or by which its properties are bound,
are recorded as necessary to permit preparation of the Financial Statements in
accordance with United States Generally Accepted Accounting Principles
consistently applied.





 



– 6 –

 

 










2.13

Absence of Certain Changes or Events.  Since December 31, 2006, there has not
been any material adverse change in the Purchased Assets (contingent or
otherwise) and Seller has not entered into or agreed to enter into any
transaction, contract or commitment or taken or agreed to take any action which
would result in a material adverse effect on the Purchased Assets.

2.14

Tax Matters.  Seller has filed all federal, state and local tax returns which
are required to be filed unless extensions have been obtained, and has paid all
taxes and all assessments to the extent that such taxes and assessments have
become due. Seller has made adequate provision for all accrued and unpaid taxes,
assessments, penalties and other governmental charges, whether or not disputed,
and Seller has made and will continue to make adequate provision for such taxes
on its books and records.

2.15

Inventory.  All inventory reflected in the Seller Financial Statements
consisted, and all such inventory acquired since the Seller Financial Statements
consists, of a quality and quantity usable and salable in the ordinary course of
business as currently conducted or as reasonably contemplated to be conducted.

2.16

Insurance.  Section 2.16 of the Disclosure Schedule lists all insurance policies
held by Seller concerning its business and properties. Seller has maintained and
now maintains (i) insurance on all of its assets and properties of a type
customarily insured and (ii) adequate insurance protection against all
liabilities, claims, and risks against which it is customary to insure. Seller
is not in default on paying any premiums with regard to any such policies.

2.17

Employee Matters.  Seller does not have and has never had, any collective
bargaining, union, or labor agreements, contracts, or other arrangements with
any group of employees, labor union, or employee representative. There is no
organization effort currently being made, or to the knowledge of Seller,
threatened by or on behalf of any collective bargaining entity with respect to
employees of Seller.

2.18

Employee Benefit Plans.  Section 2.18 of the Disclosure Schedule lists each
employee benefit or compensation plan, agreement, policy, program or arrangement
covering present or former employees, officers and directors of, and advisors
and consultants to, Seller, including but not limited to “employee benefit
plans” within the meaning of section 3(3) of ERISA, stock purchase, stock option
or any other stock-based award, profit sharing, fringe benefit, post-retirement
health, health, life, vision and/or dental insurance coverage (including any
self-insured arrangement), disability benefit, supplemental unemployment
benefit, vacation benefit, change in control, retention, severance, termination
pay, bonus and deferred compensation plans, agreements or funding arrangements
(collectively, the “Benefit Plans”), whether written or oral and whether
sponsored, maintained or contributed by Seller. Seller is not in default or
breach under any of the Benefit Plans and, to the knowledge of Seller, there are
no facts or conditions that will result in a default or breach under any of the
Benefit Plans.

2.19

Environmental Matters.  Seller possesses any and all environmental licenses or
permits necessary to or required for the operation of its business as currently
conducted and as reasonably contemplated to be conducted. There have been no
private or governmental claims, citations, complaints, notices, of violation or
letters made, issued to or threatened against Seller by any governmental entity
or private or other party for the impairment or diminution of, or damage, injury
or other adverse effects to, the environment or public health resulting, in
whole or in part, from the operation of Seller’s business. Seller has duly
complied with, and the operation of its business is in compliance with, all
federal, state and local environmental, health and safety laws, codes,
regulations and ordinances.





 



– 7 –

 

 









2.20

Export Laws.  Seller has complied in all material respects with U.S. export
control and import laws and regulations. No product, technical data or service
provided, made, sold or distributed by Seller now or during the last five (5)
years that was exported, re-exported or transshipped (i) outside of the United
States of America required a license or authorization for export, re-export or
transshipment from the U.S. government, or (ii) from a country other than the
United States of America required a license for export, re-export or
transshipment from any governmental authority of such country. No product,
technical data or service provided, made, sold, distributed or owned by Seller
now or during the last five (5) years has been disclosed, disseminated or
released to a foreign national in the United States in a manner that required
Seller to obtain a license for deemed export from the United States of America
without Seller obtaining such license for deemed export from the United States
of America.

2.21

Litigation.  There are no claims, investigations, actions, suits, arbitrations
or other proceedings pending or, to the knowledge of Seller, threatened against
Seller which would, individually or in the aggregate if adversely determined,
result in a material adverse effect on the Purchased Assets or Seller’s
business, or which would give any third party the right to enjoin the
transactions contemplated by this Agreement. To the knowledge of Seller, there
is no basis for any such claim, investigation, action, suit, arbitration or
other proceeding which would, individually or in the aggregate if adversely
determined, result in a material adverse effect on the Purchased Assets or
Seller’s business. There are no existing or, to the knowledge of Seller, pending
orders, judgments or decrees of any court or governmental agency affecting the
Purchased Assets or Seller’s business.

2.22

Certain Payments.  Neither Seller nor any of its directors, officers, employees
or agents has directly or indirectly (i) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment in violation of
any federal, state, local, foreign or other constitution, ordinance, regulation,
statute, treaty, or other law to any person or entity, private or public,
regardless of form, whether in money, property, or services (1) to obtain
favorable treatment in securing business, (2) to pay for favorable treatment for
business secured, or (3) to obtain special concessions or for special
concessions already obtained, for or in respect of Seller or any affiliate of
Seller; or (ii) established or maintained any fund or asset that has not been
recorded in the books and records of Seller.

2.23

Compliance with Law.  The operation of Seller business complies in all material
respects with the applicable rules and regulations of all federal, state, local
or other laws, statutes, ordinances, regulations, and any applicable order,
writ, injunction or decree of any court, commission, board, agency or other
instrumentality.

2.24

Insolvency; Conveyance.  No insolvency proceedings of any character including
without limitation, bankruptcy, receivership, reorganization, composition or
arrangement with creditors, voluntary or involuntary, affecting Seller, or any
of the Purchased Assets, are pending or threatened. Seller is not entering into
this Agreement or the transactions contemplated hereby with the actual intent to
hinder, delay or defraud any creditor. The transfer of the Purchased Assets to
Buyer is being made for consideration that is reasonably equivalent to the value
of the Purchased Assets.





 



– 8 –

 

 







2.25

Broker’s or Finder’s Fees.  No agent, broker, investment banker or other person
or firm acting on behalf of or under the authority of Seller is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee,
directly or indirectly, in connection with the transactions contemplated by this
Agreement.

2.26

Investment Representations.  Seller represents and warrants to Buyer as follows:

(a)

Seller has been furnished all materials relating to Buyer which Seller has
requested, and has been afforded the opportunity to ask questions and receive
answers concerning Buyer and to request any additional information necessary to
verify the accuracy of any other information received in connection with the
transaction contemplated by this Agreement.

(b)

In evaluating the suitability of an investment in Buyer, Seller has not relied
on any representations or other information (whether oral or written) from
Seller or any of its agents, other than as set forth in this Agreement.

(c)

Seller understands that the offering and sale of the Shares is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Act”), by virtue of Section 4(2) of the Act and the provisions of Regulation D
promulgated thereunder.  The Shares have not been registered under the Act or
under the securities laws of any other jurisdiction and Buyer will not be under
any obligation to so register the Shares.  Seller represents that Seller is
purchasing the Shares for Seller’s own account, for investment and not with a
view to resale, distribution or other disposition, and Seller has no present
plans to enter into any contract, undertaking, agreement or arrangement for any
such resale, distribution or other disposition.  Seller will not sell or
otherwise transfer the Shares without registration under the Act and applicable
state securities laws, or pursuant to an applicable exemption from registration.

(d)

Seller understands that the transferability of the Shares will be restricted
under the Act and applicable state securities laws, and that Seller shall not
transfer any or all of the Shares except in accordance with the following
legend, which legend shall appear on the certificates representing the Shares:

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the  securities laws of any state or
jurisdiction (the “Securities Laws”).  These securities (and any securities into
which they may be converted) may not be offered, sold, transferred, pledged or
hypothecated in the absence of registration under the applicable Securities
Laws, or the availability of an exemption therefrom.  This certificate will not
be transferred on the books of the Company or any transfer agent acting on
behalf of the Company except upon the receipt of an opinion of counsel,
satisfactory to the Company, that the proposed transfer is exempt from the
registration requirements of all applicable Securities Laws, or the receipt of
evidence, satisfactory to the Company, that the proposed transfer is the subject
of an effective registration statement under all applicable Securities Laws.





 



– 9 –

 

 






ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that the statements contained in
this Article 3 are correct and complete as of the date hereof and will be
correct and complete as of the Closing.

3.1

Organization and Good Standing.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Buyer is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of its business makes such
qualification necessary, except for such failures to be so duly qualified and in
good standing that are not reasonably expected to result in a material adverse
affect on the business or assets of Buyer.

3.2

Authorization and Binding Effect of Documents.  Buyer has the full right, power
and authority to enter into this Agreement and to perform its obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
Buyer and, subject to the due authorization, execution and delivery by Seller,
constitutes a legal, valid and binding obligation of Buyer, except to the extent
that such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement or creditors rights
generally and by general principles of equity (whether applied in a proceeding
at law or in equity).

3.3

Absence of Conflicts.  The execution, delivery and performance of this Agreement
by Buyer does not conflict with or violate any law, regulation, judgment, order,
decree, or Buyer’s organizational and charter documents.

3.4

Consents and Notices.  The execution, delivery and performance of this Agreement
by Buyer does not require the consent, waiver, approval, permit, license,
clearance or authorization of, or any declaration or filing with, any court or
public agency or other authority, or the consent of or notice to any third party
under any contract, arrangement or commitment to which Buyer is bound.

ARTICLE 4

ADDITIONAL COVENANTS

4.1

Conduct of Business.  Prior to the Closing, Seller will operate in the ordinary
course of business and consistent with past practices and use its commercially
reasonable efforts to preserve the goodwill and value of the Purchased Assets.





 



– 10 –

 

 










4.2

No Other Negotiations.  Neither Seller nor any of its directors, officers,
employees, agents, representatives, or affiliates shall, directly or indirectly,
solicit, initiate or encourage submission of inquires, proposals, or offers from
any other third party relating to a merger, consolidation, asset purchase or any
other acquisition of all or any substantial portion of the Purchased Assets.
Seller agrees to not cooperate with or participate in any negotiations regarding
any of the foregoing. If Seller or any of its directors, officers, employees,
agents, representatives, or affiliates receives any such inquiry, order, or
proposal, such Seller will promptly notify Buyer in writing of all relevant
details relating to such inquiry, offer or proposal.

4.3

Access and Information.  Prior to the Closing, Seller will permit Buyer and its
representatives to have reasonable access during normal business hours to
Seller’s officers, employees, agents, customers, suppliers, facilities,
properties, and books and records. During such period Buyer shall be given
copies of documents and information concerning the transactions contemplated by
this Agreement as it may reasonably request.

4.4

Bill of Sale.  At the Closing, the parties will execute a Bill of Sale and
Assignment and Assumption Agreement in substantially the form attached hereto as
Exhibit B.

4.5

Publicity.  No party to this Agreement shall issue any press release or publicly
disclose any information or statement relating to this Agreement without first
obtaining the prior written consent of other party; provided however, that Buyer
may make any disclosure that is necessary or appropriate under federal or state
securities laws.

4.6

Further Assurances.  The parties to this Agreement shall execute such other
documents, instruments, certificates and agreements as may reasonably be
required to give effect to the transactions contemplated by this Agreement.
Without limiting the generality of the foregoing, Seller shall, upon the request
of Buyer, reasonably cooperate with and assist Buyer filing and perfecting all
patent, copyright, trademark and other registrations to which Buyer is entitled
with respect to the Purchased Assets to the extent permitted or made necessary
by statute, regulation or government agency, including, without limitation,
executing and delivering all documents in connection therewith. All such
registrations shall be applied for in the names of the actual inventors or
authors as necessary and shall be assigned to Buyer, and Seller shall execute
and deliver such forms of assignment, powers of attorney and other documents
which are necessary to give effect to the provisions hereof.

4.7

Power of Attorney.  If Seller is unable or unwilling to fully perform its
obligations under Section 4.6 above, Seller hereby irrevocably designates and
appoints Buyer or its assigns and their duly authorized officers and agents as
Seller’s agents and attorneys-in-fact to act for and in Seller’s behalf and
instead of Seller, to execute and file any registration, application or other
document and to do all other lawfully permitted acts in connection with the
Purchase Assets.

4.8

Payment of Taxes.  Seller agrees to timely pay any and all sales and other taxes
to the State of California and of any other applicable government entity that
arises out of or is incurred in connection with the sale and transfer of the
Purchased Assets to Buyer under this Agreement.





 



– 11 –

 

 










4.9

Transaction Costs.  Buyer will pay all of its respective fees and costs,
including attorneys’, accountants’, finders’ and other fees, incurred by the
Buyer in connection with the negotiation, execution and performance of this
Agreement and the transactions contemplated hereby. Seller will pay all of its
fees and costs, including attorneys’, accountants’, finders’ and other fees,
incurred by Seller in connection with the negotiation, execution and performance
of this Agreement and the transactions contemplated hereby.

4.10

Bulk Sale Laws.  Buyer and Seller hereby waive compliance with Division 6 of the
California Uniform Commercial Code relating to a bulk sale of assets. Seller
agrees to indemnify and hold harmless Buyer and its officers, directors, agents,
employees and affiliates from any and all demands, claims, actions, suits,
proceedings, assessments, judgments, costs, losses, damages, liabilities and
expenses (including reasonable attorneys’ fees) relating to or arising out of
any failure to comply with any such bulk sale laws.

ARTICLE 5

CONDITIONS TO CLOSE

5.1

Conditions for Buyer to Close.  The obligations of Buyer to be discharged under
this Agreement on or prior to the Closing are subject to satisfaction of the
following conditions at or prior to the Closing (unless expressly waived in
writing at or prior to the Closing):

(a)

The representations and warranties of Seller in this Agreement shall be true and
correct in all material respects at and as of the Closing, with the same force
and effect as though such representations and warranties had been made at and as
of the Closing.

(b)

Each of the covenants and obligations of Seller to be performed on or before the
Closing pursuant to the terms of this Agreement shall have been duly performed
in all material respects.

(c)

There shall be no pending or threatened litigation in any court or any
proceeding before or by any governmental entity against any party to this
Agreement to restrain or prohibit or obtain damages or other relief with respect
to this Agreement or the consummation of the transactions contemplated by this
Agreement.

(d)

All necessary contractual and governmental consents, approvals, orders, or
authorizations shall have been obtained and be in full force and effect and all
necessary contractual or governmental notices shall have been received and be in
full force and effect.

5.2

Conditions for Seller to Close.  The obligations of Seller to be discharged
under this Agreement on or prior to the Closing are subject to satisfaction of
the following conditions at or prior to the Closing (unless expressly waived in
writing at or prior to the Closing):

(a)

The representations and warranties of Buyer in this Agreement shall be true and
correct in all material respects at and as of the Closing, with the same force
and effect as though such representations and warranties had been made at and as
of the Closing.





 



– 12 –

 

 










(b)

Each of the covenants and obligations of Buyer to be performed on or before the
Closing pursuant to the terms of this Agreement shall have been duly performed
in all material respects.

(c)

There shall be no pending or threatened litigation in any court or any
proceeding before or by any governmental entity against any party to this
Agreement to restrain or prohibit or obtain damages or other relief with respect
to this Agreement or the consummation of the transactions contemplated by this
Agreement.

(d)

All necessary contractual and governmental consents, approvals, orders, or
authorizations shall have been obtained and be in full force and effect and all
necessary contractual or governmental notices shall have been received and be in
full force and effect.

ARTICLE 6

INDEMNIFICATION AND TERMINATION

6.1

Survival of Representations and Warranties.  All representations, warranties,
covenants and agreements made in this Agreement or in any instrument delivered
pursuant to this Agreement shall survive the Closing.

(a)

Indemnification by Seller.  Seller shall indemnify and hold harmless Buyer and
its officers, directors, agents, employees and affiliates from any and all
demands, claims, actions, suits, proceedings, assessments, judgments, costs,
losses, damages, liabilities and expenses (including reasonable attorneys’ fees)
relating to or arising out of (i) any breach or inaccuracy by Seller of any of
its representations, warranties, covenants or agreements set forth in this
Agreement or in any instrument delivered pursuant to this Agreement, or (ii) all
liabilities and obligations of Seller.

(b)

Indemnification by Buyer.  Buyer shall indemnify and hold harmless Seller and
its officers, directors, agents, employees and affiliates from any and all
demands, claims, actions, suits, proceedings, assessments, judgments, costs,
losses, damages, liabilities and expenses (including reasonable attorneys’ fees)
relating to or arising out of any breach or inaccuracy by Buyer of any of its
representations, warranties, covenants or agreements set forth in this Agreement
or in any instrument delivered pursuant to this Agreement.

6.2

Indemnification Procedures.  Any party entitled to receive indemnification under
this Article 6 (the “Indemnified Party”) shall promptly notify the other party
or parties required to provide such indemnification (the “Indemnifying Party”).
Such notice shall describe the matters involved in reasonable detail, and the
Indemnifying Party shall be entitled to assume the defense thereof upon written
notice to the Indemnified Party with counsel reasonably satisfactory to the
Indemnified Party; provided, that once the defense thereof is assumed by the
Indemnifying Party, the Indemnifying Party shall keep the Indemnified Party
advised of all developments in the defense thereof and any related litigation,
and the Indemnified Party shall be entitled at all times to participate in the
defense thereof at its own expense. If the Indemnifying Party fails to notify
the Indemnified Party of its election to defend or contest its obligation to
indemnify under this Article 6, the Indemnified Party may pay, compromise, or
defend such a claim without prejudice to any right it may have hereunder.





 



– 13 –

 

 







 

6.3

Termination of Agreement.  This Agreement and the transactions contemplated
herein may be terminated:

(a)

prior to the Closing by mutual written consent of Buyer and Seller;

(b)

by Buyer upon the written notice to Seller if (i) at no fault of Buyer, any of
the conditions set forth in Section 5.1 have not been satisfied or waived by
December 31, 2007 or by such other date as the parties mutually agree in
writing; and (ii) if such condition relates to Seller’s breach of a
representation, warranty or covenant, such party shall not have cured the breach
within fourteen (14) days following written notice of the breach by Buyer; or

(c)

by Seller upon the written notice to Buyer if (i) at no fault of Seller, any of
the conditions set forth in Section 5.2 have not been satisfied or waived by
December 31, 2007 or by such other date as the parties mutually agree in
writing; and (ii) if such condition relates to Buyer’s breach of a
representation, warranty or covenant, Buyer shall not have cured the breach
within fourteen (14) days following written notice of the breach by Seller.

6.4

Effect of Termination.  If this Agreement is terminated as provided in
Section 6.3, this Agreement shall become void and there shall be no liability or
obligation on the part of Buyer or Seller, or their respective officers,
directors, agents, employees or affiliates; provided, however, that each party
shall remain liable for any breaches of this Agreement prior to its termination;
provided further, that Article 7 and this Section 6.4 shall remain in full force
and effect and shall survive any termination of this Agreement.

ARTICLE 7

GENERAL PROVISIONS

7.1

Attorneys’ Fees.  If any suit or action is instituted to enforce the rights of
any party under this Agreement or to interpret this Agreement, the successful
party shall be entitled to reasonable attorneys’ fees, court costs, and all
other expenses incurred in connection with settling or resolving such suit or
action. The “successful party” shall mean the party who receives substantially
the relief desired whether by arbitration, settlement, dismissal or otherwise.

7.2

Entire Agreement.  The exhibits and schedules to this Agreement are incorporated
into this Agreement by reference. This Agreement and the exhibits and schedules
hereto constitute the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersede any prior negotiations,
agreements, understandings or arrangements between the parties with respect to
the subject matter hereof.

7.3

Amendments and Waivers.  Any term or provision of this Agreement may be amended,
waived, discharged or terminated only by an instrument in writing signed by the
party against whom the enforcement of such amendment, waiver, discharge or
termination is sought.





 



– 14 –

 

 










7.4

Notices.  Any notice, request, instruction or other document to be given
hereunder shall be in writing and shall be deemed given and effective (i) when
delivered personally, by fax with delivery confirmation, or prepaid overnight
service, or (ii) three days after the postmark date if mailed by certified mail,
postage prepaid, return receipt requested:

 

If to Buyer, to:

William Yuan

Chief Executive Officer

MediaG3, Inc.

One Almaden Blvd., Suite 310

San Jose, CA 95113

Fax: (408) 557-8800

     

With a copy to (which shall not constitute notice):




Cathryn S. Gawne, Esq.

Hopkins & Carley, A Law Corporation

70 S. First Street

San Jose, CA 95113

Phone: (408) 286-9800

Fax: (408) 998-4790

   

If to Seller, to:

ADML Holdings, Ltd.

[_____]

[_____]

ATTN: President

Fax:  [_____]

     

With a copy to (which shall not constitute notice):




[_____], Esq.

[_____]

[_____]

[_____]

Fax:  [_____]

7.5

Binding Effect; Third Party Benefits.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors, heirs and assigns of the parties. Nothing in this Agreement, express
or implied, shall confer on any person other than the parties and their
respective successors or assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

7.6

Assignment.  This Agreement and any rights hereunder shall not be assignable by
any party without the written consent of the other parties hereto.

7.7

Severability.  If any one or more of the provisions of this Agreement shall be
held invalid or unenforceable, it is the specific intent of the parties that
such provision shall be modified to the minimum extent necessary to make it or
its application valid and enforceable, and the validity and enforceability of
all the other provisions of this Agreement and all other applications of such
provisions shall not be affected thereby.





 



– 15 –

 

 







 

7.8

References and Construction.  All references in this Agreement to articles and
sections are to articles and sections contained in this Agreement unless a
different document is expressly specified. The captions in this Agreement are
for convenience of reference only and shall not define or limit any of the terms
or provisions hereof. This Agreement shall not be construed as if it had been
prepared by one of the parties, but rather as if all parties have prepared it.

7.9

Governing Law.  This Agreement will be construed in accordance with the laws of
the State of California without giving effect to principles of conflict of laws.

7.10

Counterparts.  This Agreement may be executed in counterparts, each of which
when so executed will be deemed to be an original, and all such counterparts
will together constitute but one and the same instrument.





 



– 16 –

 

 










The parties have executed this Agreement effective as of the date first written
above.

BUYER:




MediaG3, Inc., a Delaware corporation







By:/s/ William Yuan

William Yuan

Chief Executive Officer







SELLER:




ADML Holdings, Ltd.







By:/s/ Joseph Anzalone

   Joseph Anzalone

  Chief Executive Officer
















(Signature page to Asset Purchase Agreement.)





 



– 17 –

 

 










EXHIBIT A

PURCHASED ASSETS

ASSET CATEGORY

DESCRIPTION

  

FIXED ASSETS1

Computer
Software, Test Equipment

  

HARDWARE INV.2

Partially built systems
AIU,

RFU, CPE

and related equipment

  

Work in Progress3

Components to be assembled or installed to complete

system.

  

INTANGIBLES

IP




U.S. Patent No. 5,875,396. Title: Multichannel Radio Frequency Transmission
System to Deliver Wideband Digital Data Into Independent Sectorized Service
Areas.




U.S. Patent No. 5,923,229 Title: Simultaneous Polarization and Frequency
Filtering of Transmitter and Receiver Signals in Single Antenna Systems.




U.S. Patent No. 5,914,620 Title: Frequency Doubling of a Quadrature- Amplitude
Modulated Signal Using a Frequency Multiplier.




U.S. Patent No. 6,0141,219 Title: Integrated Orthogonal Mode Tranducer/Filter
Design for Microwave Frequency- Design.




U.S. Patent No. 6,243,427 Title: Multichannel Radio Frequency Transmission
System To Deliver Wideband Digital Data Into Independent Sectorized Service
Areas.




European Patent No. 0861559:




China counterpart patent ZL96198287X




3 Network Certificates in China market




1 This asset category includes printers, Ethernet switches, copy machine, office
equipment (i.e. fax machine, projector, TV), PC’s, keyboards & mice, lap top
PC’s, office furnishings.




2 Includes RFU (Radio Frequency Unit) inventories, mounting hardware, power
supplies, BPU motherboards, AIU (Air Interface Unit) with assembled rack
components, ATU inventory, NIU inventory.




3 Includes various components (plugs, sockets, connectors, etc).








 



A-1

 













EXHIBIT B

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Bill of Sale and Assignment and Assumption Agreement (this “Agreement”) is
effective as of November 26, 2007, by and among MediaG3, Inc., a California
corporation (“’MediaG3”), and ADML Holdings, Ltd., a Cayman Islands corporation
(“ADML”).

RECITAL

MediaG3 and ADML have entered into an Asset Purchase Agreement dated November
16, 2007 (the “Asset Purchase Agreement”), pursuant to which MediaG3 has agreed
to acquire certain Purchased Assets of ADML (as defined in the Asset Purchase
Agreement) subject to the terms and conditions provided herein and in the Asset
Purchase Agreement:

Now, therefore, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.

Transfer of Assets.  ADML hereby sells, assigns, conveys and transfers to
MediaG3, its successors and assigns, all of the right, title and interest of
ADML in and to the Purchased Assets as described in Section 1.1 of the Asset
Purchase Agreement, free and clear of liens, pledges, charges, security
interests, conditional sales agreements, encumbrances, equities, claims, or
other adverse claims or interests of any nature whatsoever.

2.

No Assumption of Liabilities.  MediaG3 shall not assume and does not agree to
pay, discharge, or otherwise be responsible for any debt, liability, commitment,
tax, undertaking or any other obligation of ADML, whether known, unknown,
absolute, contingent or otherwise, of any nature, kind or description
whatsoever.

3.

Further Assurances.  The parties to this Agreement shall execute such other
documents, instruments, certificates and agreements as may reasonably be
required to give effect to the transfer and assignment contemplated by this
Agreement.

4.

Binding Effect; Third Party Benefits. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors,
heirs and assigns of the parties. Nothing in this Agreement, express or implied,
shall confer on any person other than the parties and their respective
successors or assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement.

5.

Headings; Capitalized Terms. The captions in this Agreement are for convenience
of reference only and shall not define or limit any of the terms or provisions
hereof. Unless otherwise indicated herein, capitalized terms shall have the
meanings set forth in the Asset Purchase Agreement.

6.

Governing Law. This Agreement will be construed in accordance with the laws of
the State of California without giving effect to principles of conflict of laws.





B-1

 

 




7.

Counterparts. This Agreement may be executed in counterparts, each of which when
so executed will be deemed to be an original, and all such counterparts will
together constitute but one and the same instrument.

The parties have executed this Agreement effective as of the date first written
above.

ADML Holdings, Inc.




By:/s/ Joseph Anzalone




Name:Joseph Anzalone




Title: Chief Executive Officer










MediaG3, Inc.







By:/s/ William Yuan

William Yuan

Chief Executive Officer





B-2

 

 


 




 

 


